EXHIBIT 99.3 RECONSTITUTED PURCHASE, WARRANTIES AND SERVICING AGREEMENT THIS RECONSTITUTED PURCHASE, WARRANTIES AND SERVICING AGREEMENT (this “Agreement”), dated as of March 30, 2007, between Mortgage Asset Securitization Transactions, Inc. (the “Depositor”), and SunTrust Mortgage, Inc. (the “Company” or the “Servicer”): For good and valuable consideration the receipt and sufficiency of which hereby are acknowledged, and of the promises and mutual covenants herein contained, the parties hereto hereby agree as follows: 1.
